Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20     PageID.1   Page 1 of 32




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

PATRICIA MORRIS-GIBSON, an individual

     PLAINTIFF,                                        Case No.:
                                                       Hon.
v.

THE INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE AND
AGRICULTURAL IMPLEMENT WORKERS
OF AMERICA (UAW), GERALD KAREEM,
MIGUEL FOSTER AND GEORGE HARDY,

       DEFENDANTS.
 AVERY K. WILLIAMS (P34731)
 LISA M. GARDNER (P54971)
 WILLIAMS ACOSTA, PLLC
 Attorneys for Plaintiff
 535 Griswold, Suite 1000
 Detroit, MI 48226
 (313) 963-3873
 awilliams@williamsacosta.com

 GERALD K. EVELYN (P29182)
 Attorneys for Plaintiff
 535 Griswold, Suite 1000
 Detroit, MI 48226
 (313) 962-3500
 geraldevelyn@yahoo.com


             COMPLAINT AND DEMAND FOR JURY TRIAL

     Plaintiff, Patricia Morris-Gibson (“Plaintiff”), by her attorneys, Williams

Acosta, PLLC and Gerald K. Evelyn, states as follows as her Complaint against
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.2    Page 2 of 32




Defendants, the International Union, United Automobile, Aerospace and

Agricultural Implement Workers of America (“UAW”), Miguel Foster (“Foster”),

George Hardy (“Hardy”), and Gerald Kareem (“Kareem”) (collectively

“Defendants”):

                       NATURE OF THE COMPLAINT

      1.    In this civil action, Plaintiff asserts claims for money damages in excess

of $75,000.00, and requests punitive damages, attorney fees, costs and all other

available relief under law based on Defendants’ unlawful discrimination of Plaintiff

and the hostile work environment to which she has been subjected.

      2.    The claims asserted by Plaintiff in this action include, but are not

necessarily limited to, violations of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C.§ 2000(e), et seq., the Michigan Elliott Larsen Civil Rights Act,

MCL 37.2201, et seq., and common law for the sexual harassment of Plaintiff and

hostile work environment to which Plaintiff was subjected that was so severe or

pervasive that it altered the conditions of her employment; as well as breach of the

UAW’s policy on the Elimination of Workplace Sexual Harassment. (Exhibit 1)

                                    PARTIES

      3.    Plaintiff is an individual who resides in the City of Taylor, Michigan,

within the Eastern District of Michigan.




                                            2
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.3    Page 3 of 32




      4.     Plaintiff, a 56-year-old African American female, is employed with the

UAW as an International Service Representative.

      5.     The UAW is a labor organization whose offices are located in Detroit,

Michigan, within the Eastern District of Michigan.

      6.     Defendant Miguel Foster is the UAW’s Assistant Director of Technical

Office Professionals (“TOP”) who was Plaintiff’s immediate supervisor, and who

resides within the Eastern District of Michigan.

      7.     Defendant Gerald Kareem (“Kareem”) is the Vice President and

Director of the UAW Ford Department and, upon information and belief, resides and

has done work within the Eastern District of Michigan.

      8.     Defendant George Hardy is the UAW’s Assistant Director of

Independent Part Suppliers (“IPS”) and, upon information and belief, resides within

the Eastern District of Michigan.

                         JURISDICTION AND VENUE

      9.     Jurisdiction is vested in this Court under 28 U.S.C. § 1331 and 42 U.S.C

§ 2000(e), et seq.

      10.    Jurisdiction is further vested in this Court under 28 U.S.C. § 1367.

      11.    Venue is vested in this Court under 28 U.S.C. § 1391(b).




                                             3
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.4   Page 4 of 32




                           GENERAL ALLEGATIONS

      12.     Plaintiff’s employment with the Blue Cross Blue Shield (“BCBS”)

division of the TOP Section of UAW began in 2008.

      13.     Plaintiff has worked as a union leader for over twenty-two (22) years

and she has been a union member for over thirty-three (33) years.

      14.     Plaintiff came to work for the UAW International by selection by its

leadership.

      15.     Plaintiff was repeatedly told that she served at the discretion of the

UAW’s leadership.

      16.     Plaintiff was made aware by members of that leadership that if they

became unhappy with her, she would be demoted to her last non-union leadership

position with the same salary and benefits.

      17.     Throughout her employment with the UAW, Plaintiff was subjected to

discrimination and sexual harassment including but not limited to unwelcome sexual

advances, comments, and offensive conduct of a sexual nature.

                            UAW CONTRACTUAL POLICY

      18.     UAW adopted and implemented a policy on the Elimination of

Workplace Sexual Harassment that is detailed and binding.

      19.     The policy is unambiguous and guides UAW’s commitment to prevent

and eradicate sexual harassment.


                                              4
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20               PageID.5      Page 5 of 32




     20.   The language of the policy is plain and unambiguous.

     21.   The policy provides, among other things as follows:


           [a.] DEFINITION OF SEXUAL HARASSMENT

           Sex-based harassment may be unwanted attention directed to an
           employee because of their sex. Equal Employment Opportunity
           Commission (EEOC) guidelines stress that sexual harassment can
           be verbal abuse as well as unwanted physical contact or offensive
           pictures, cartoons, slogans or posters displayed in a work area:

                  Unwelcome sexual advances, requests for sexual
                  favors, and other verbal or physical conduct of a
                  sexual nature constitute sexual harassment when (1)
                  submission to such conduct is made either explicitly
                  or implicitly a term or condition of an individual's
                  employment; (2) submission to or rejection of such
                  conduct by an individual is used as the basis for
                  employment decisions affecting such individual; or
                  (3) such conduct has the purpose or effect of
                  substantially interfering with an individual's work
                  performance or creating an intimidating, hostile, or
                  offensive working environment.

           Recent court decisions also have recognized that sexual harassment
           can occur in many different ways. A worker need not be
           propositioned, touched offensively or harassed by sexual innuendo.

           In some sexually charged workplaces, proving the
           "unwelcomeness" of the harassment activity is complicated by the
           behavior of the complainant. Mixed signals may indicate the
           complainant is showing welcomeness, while in fact, the employee's
           behavior is simply an effort to adjust to the prevailing workplace
           culture. Under the law, conduct that is initially welcomed, may later
           become unwelcome. An employee's initial acceptance does not
           waive their right to complain about later conduct, but the initial
           acceptance may complicate any attempt to prove unwelcomeness.

           There are at least four types of victims of sexual harassment: 1)
           those who are penalized for refusing the harasser's advances; 2)
           those whose fear of reprisal or desire for privileges traps them in
           unwanted sexual relationships; 3) workers who suffer as a result of
           the harasser's favoritism toward one of them who does submit to
           sexual advances; and 4) everyone who is required to work in an


                                                5
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20               PageID.6     Page 6 of 32



          environment tainted with hostile or offensive language, behavior or
          visual displays.

                                          ****

          [b.] SPECIAL PROTECTION AGAINST SEXUAL
          HARASSMENT

          In addition to grievances on sex discrimination, additional efforts
          can be made through collective bargaining to eradicate sexual
          harassment. Since 1979, the problem of sexual harassment has been
          brought to the bargaining table for frank and open discussion with
          management. Contractual language was won at Chrysler, Ford, and
          General Motors which identifies sexual harassment as a subject
          within the jurisdiction of the National and Local Equal Application
          Committee, In 1996 letters, these auto employers agreed that
          discrimination because of sexual orientation could be grieved the
          same as other types of improper discrimination.

          The International Union encourages the development of special
          complaint provisions to address the problem of sexual harassment,
          as long as such provisions offer an additional avenue of relief,
          rather than a substitute for the grievance procedure and can be
          applied equally to all UAW members.

                                          ****

          [c.] REMEDIES FOR SEXUAL HARASSMENT

          The remedy for a victim of sexual harassment depends on the
          particular case. For example, if the grievant has suffered economic
          harm (e.g., demotion, suspension, discharge) due to retaliation by a
          supervisor for the employee's failure to submit to the supervisor's
          advances, the requested remedy should include the standard "make
          whole" demand. On the other hand, if the grievance is directed at
          stopping harassment, the requested remedy should at least demand
          that the supervisor cease and desist the objectionable conduct. It can
          also request that the supervisor be transferred or disciplined up to
          and including discharge and that the company fulfill its duty to
          provide a workplace free of sexual harassment.

          Other forms of relief or grievance settlement may include a demand
          that management print, distribute and post a policy against sexual
          harassment in the workplace. This demand can also be pursued
          during contract negotiations.



                                                 6
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20                 PageID.7     Page 7 of 32



                                            ****
            [d.] CONFIDENTIALITY

            A sexual harassment complaint is a very sensitive topic and must be
            handled with great seriousness and respect for the rights of all
            concerned. Sometimes workers are too embarrassed or humiliated
            by the experience to come forward with their complaints. This
            problem can only be corrected if workers feel assured that the Union
            will take their complaints seriously and will treat them as
            confidential as possible.

            Of course, the filing of a grievance on sexual harassment means that
            the complaint will not be totally secret forever. However, the
            substance of the grievance can determine how much detail must be
            revealed to management or how prominent a role the individual
            victim must play. For example, the committeeperson may wish to
            file a union policy grievance or group grievance when the aim of the
            grievance is to stop a harasser's conduct and no economic award for
            an individual grievant is sought. The names of the alleged harasser
            and victim(s) should be included in the grievance in order for it to
            be properly investigated. As with any other grievance, supporting
            facts should be released on a "need to know' basis only and be kept
            confidential. This will decrease the probability that anyone will file
            a defamation suit.

      22.   Despite having a well-defined policy of prohibition of sexual

harassment, Defendants breached the policy in every fashion imaginable as detailed

below.

      23.   Despite having a road map to guide their conduct and response in

situations involving sexual harassment, Defendants chose to openly flaunt the policy

in order to retaliate against Plaintiff and maintain and perpetuate a pervasively

hostile work environment.




                                                   7
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.8      Page 8 of 32




                        A. HARASSMENT BY MIGUEL FOSTER

      24.   During Plaintiff's first week on staff with the UAW, Defendant asked

another co-worker (Kevin Tolbert) who is that “woman with the big titties and the

small waist”.

      25.   While attending a Coalition of Black Trade Unionists Convention in

Atlanta, Georgia, Foster, who was Director of the Civil and Humans Rights

Department, asked Plaintiff to sleep with him.

      26.   Foster told Ms. Angela Blue, a retired International Representative that

he loved [“Plaintiff”]. Ms. Blue relayed this comment to Plaintiff, but it was never

investigated by Defendants.

      27.   When Foster joined Plaintiff’s division in 2018, he almost immediately

began harassing behavior toward Plaintiff.

      28.   Foster made comments about bending Plaintiff over her desk and

tapping “that ass” in front of a co-worker Anthony McNeil.

      29.   McNeil was visibly upset about Foster’s comment and later told

Plaintiff that “if Miguel said one more thing to [her], he would check him because

he has sisters and wouldn’t allow anyone to disrespect them like that.”

      30.   Foster asked Plaintiff to “have his babies”.

      31.   Foster stated to Plaintiff and co-workers that Plaintiff was “his type of

woman”.


                                             8
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20           PageID.9   Page 9 of 32




      32.     Sandra Parker witnessed Foster’s constant harassment toward Plaintiff

and another co-worker. Parker expressed disapproval and frustration to Plaintiff

about Foster’s conduct, and then proceeded to contact Scott Andrews (Staff Council

President) to discuss Foster’s behavior.

      33.     Plaintiff repeatedly requested Hardy to assign her to a different line of

business, as Foster was over TOP, the line of business she was under. Hardy

frequently responded that he was working on it, yet Plaintiff remained under Foster's

leadership.

      34.     On or about October 2018, as Plaintiff was exiting an elevator at BCBS,

Foster shockingly kissed Plaintiff on the side of her mouth without her consent or

permission.

      35.     This incident was witnessed by others including the president of the

BCBS local union, Amy Castanon.

                          B. HARDY ALLEGED INVESTIGATION

      36.     In October 2018, Plaintiff relayed the facts of BCBS “kiss incident” to

her co-worker, Darryl Bragg, who reported the incident to Hardy, the then Director

of TOP Department and Plaintiff’s ultimate supervisor.

      37.     Foster was never properly interviewed by the UAW.

      38.     Plaintiff’s complaints have always been treated as mere puffery and

exaggeration by Defendants, who devoted their energy to “protecting Foster.”


                                              9
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.10     Page 10 of 32




      39.    The next day, Hardy summoned Plaintiff from (Sandra Parker) her

union representative’s office, into a meeting in Foster’s office with him, Foster and

Darryl Bragg. Plaintiff’s union representative was not asked to attend.

      40.    During the meeting in Foster’s office, Hardy commented about them

being a family and proceeded to ask Plaintiff about Foster kissing her on the elevator.

      41.    Plaintiff was uncomfortable and asked Hardy if she could leave the

meeting, but Hardy denied her request demanding that she talk about the kiss on the

elevator in Foster’s presence in direct contravention of the UAW’s policy. (See

Exhibit 1 and ¶ 17, p. 18 above).

      42.    Plaintiff confirmed to Hardy that Foster kissed her when she was

exiting the elevator.

      43.    Hardy asked Plaintiff whether she was offended by Foster kissing her

and Plaintiff denied being offended in an effort to shorten the discussion so that she

could leave the meeting, which had made her extremely uncomfortable as Foster

was visibly angry and noticeably glaring at her and was still her supervisor. (See

Exhibit 1) Plaintiff became visibly upset and began crying and hyperventilating, as

she was afraid and humiliated.

      44.    When Plaintiff left the meeting in Foster’s office, Hardy’s secretary,

Barbara Hoyles, noticed that Plaintiff was visibly upset.         Hoyles approached

Plaintiff, hugged her and told her “everything would be okay”.


                                             10
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.11    Page 11 of 32




      45.     Sandra Parker, Plaintiff’s union representative, also saw that Plaintiff

was visibly upset after leaving Foster’s office and went to Plaintiff’s office. Parker

indicated that Hardy should have asked her to attend the meeting with Plaintiff.

      46.     After Parker left Plaintiffs office, she went to Hardy’s office and asked

Hardy why he did not bring her (Parker) in as her Union Representative. Hardy told

Parker he did not bring her (Parker) into the meeting because he thought that Bragg

was lying.

      47.     Hardy asked Nadja Riovos (“Riovos”), the Assistant Director of

Arbitration, if she thought his conduct was appropriate. Riovos informed Hardy that

Plaintiff was upset and could not stop crying after the meeting in Foster’s office and

that he should have taken the complaint regarding sexual harassment to human

resources.

      48.     Hardy replied that he could not worry about “Patricia Morris and her

tears because he must protect Foster” and keep it in the department.

             C. JEFF SHROCK’S SECOND ALLEGED UAW INVESTIGATION

      49.     After the Hardy meeting, upon Plaintiff's return from medical leave,

Foster began to retaliate against and attempt to intimidate Plaintiff.

      50.     The UAW did not investigate Plaintiff’s allegations of sexual

harassment until April 2019, after Plaintiff requested her personnel file and the IME

findings, and six months after Hardy was informed of the harassment.


                                             11
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.12    Page 12 of 32




      51.    Plaintiff met with Jeff Shrock (“Shrock”), AA to then UAW president,

Gary Jones, and Scott Andrews (“Andrews”), Staff Council President.

      52.    Plaintiff met with Andrews two days before the UAW disclosed their

findings. Plaintiff asked if Castanon, who witnessed Foster kiss Plaintiff on the

elevator, was asked to give a statement for the case. Andrews informed Plaintiff that

Defendant deemed it unnecessary to bring an outsider in, as Foster admitted to

kissing Plaintiff.

      53.    After the investigation, Plaintiff met with Shrock, Andrews and the

human resources director, Naghmana Siddiqi, to discuss the UAW’s findings.

      54.    During the meeting with Shrock, Andrews and Siddiqi, Plaintiff was

informed of the following:

             a. Foster admitted to kissing Plaintiff;

             b.   Foster admitted to unwanted advances and inappropriate behavior
                  toward Plaintiff;

             c. Foster and Plaintiff were expected to be professional and “get back
                to work”;

             d. Plaintiff could move to the security guard’s office if she did not want
                to sit near Foster, which was five doors away from Foster and half
                the size of her prior office;

             e. Plaintiff was told if she saw Foster coming, she could turn the other
                way;

             f. Plaintiff could come in early and leave late to avoid Foster;



                                             12
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20        PageID.13   Page 13 of 32




             g. If Plaintiff needed copies from the print room, she could ask a
                secretary to retrieve the copies to avoid Foster;

             h. Plaintiff must remain professional when she encounters Foster in
                staff meetings, departmental meetings, conferences and
                conventions;

             i. Plaintiff was told by Jeff Shrock that President Jones said she had
                no choice but to see Foster in meetings, conferences and
                conventions and when she saw him, she had to be professional;

             j. Plaintiff was told that Foster was a needed (essential) employee;

             k. Plaintiff was never interviewed by Human Resources. She was
                interviewed by Hardy who said he had to protect Foster and Jeff
                Shrock, Foster’s friend and Administrative Assistant to Gary Jones;
                and

             l. Plaintiff was told by Andrews that she could use the Employee
                Assistance Program and go back on medical leave, with which
                Siddiqi agreed; and

             m. Andrews asked Shrock if Foster received direction regarding
                interactions with the Plaintiff. Shrock said no, under the order of
                Gary Jones.

      55.    The UAW’s corrective action in response to the complaint of sexual

harassment of Plaintiff was to assign Plaintiff to a department where she reported to

her harasser Miguel Foster, again.

      56.    After Plaintiff returned from her initial medical leave in March 2019,

Plaintiff was ordered to attend a UAW gathering at Cobo Hall.

      57.    During Plaintiff's first session at this gathering, Foster approached

Plaintiff and said their new boss Joe Rioux wanted to meet with the two of them.


                                            13
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20        PageID.14    Page 14 of 32




      58.     Foster motioned for Plaintiff to follow him and took her on a

meandering path down a dark hallway behind the stage into the Sergeant at arms

room. Plaintiff believed she was compelled to follow Foster despite her discomfort.

      59.     Plaintiff was petrified the entire time of this solitary journey but

believed that the meetings with Shrock and Hardy left her no options.

      60.     There was another incident in March 2019 when the Solidarity House

lost power.

      61.     The employees were sent home.

      62.     Plaintiff was in a copy room when the power went off and it went dark.

      63.     As Plaintiff exited the copy room, Foster jumped out scaring Plaintiff

and started to shadow box with Plaintiff.

      64.     Foster then said to Plaintiff: “Oh it’s you”, popped his collar and

ominously said, “you better be careful”.

                           D. FIRST UAW FORMAL RESPONSE

      65.     Plaintiff was so upset that she was unable to continue working and went

on a medical leave in October 2018.

      66.     The UAW’s response to Plaintiff’s complaint has been nothing short of

horrendous and utterly non-responsive to Plaintiff’s concerns and the intolerable

working conditions in which she found herself.




                                             14
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20        PageID.15     Page 15 of 32




      67.    Plaintiff was forced to undergo at least two allegedly independent

medical examinations.

      68.    Plaintiff first went on forced medical leave in October 2018.

      69.    She was forced into a medical examination with a clinician, James

Cowley, MSU, LCSW, who was a mental health therapist on October 4, 2018.

      70.    Plaintiff was sent for an IME by Defendants in February 2019 with

Gerald A. Shiener, M.D. after Cowley had already released her to return to work as

of March 11, 2019. Eventually the Defendants received Shiener’s findings which

included a return to work date of March 14, 2019.

      71.    After    receiving   no   communication     from      Shiener,   Plaintiff

communicated to Siddiqi (via email) that Cowley released her to return to work on

March 11, 2019. Siddiqi informed Plaintiff that Shiener also had not communicated

with her, and that Plaintiff could return per Cowley’s findings.

      72.    Plaintiff asked her therapist to allow her to return to work after being

informed of Hardy’s demotion and that she would be under a new Director, Joe

Rioux.

      73.    Plaintiff returned to work on March 11, 2019, after convincing Cowley,

her therapist, to allow her to return to work, not based on the IME findings. She

returned, as she wanted to keep the job and position that she had earned through hard

work and sacrifice.


                                            15
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.16    Page 16 of 32




      74.    Upon her return to work, Plaintiff was still assigned to work with and

report to Foster until the next divisional staff meeting.

      75.    In fear of being alone with Foster, Plaintiff asked Bragg and McNeil to

enter her office if they saw Foster come into her office.

      76.    Plaintiff was called to a private meeting with Hardy, Foster and Rioux,

in which Plaintiff supplied them with alternative departments in which she could

work, at Rioux’s request.

      77.    Plaintiff’s recommendations were disregarded in the course of a

meeting with her division that was chaired by Mr. Rioux. Plaintiff was again

assigned to work with and report to Foster.

      78.    Plaintiff protested the reassignment to Foster to Mr. Rioux during the

meeting. Her protests were ignored.

      79.    Plaintiff was visibly upset after the divisional meeting. Hardy called

Plaintiff into his office to inform her that Rioux expressed disapproval about her

response and frustration over her questioning his authority, leaving Plaintiff feeling

defeated.

      80.    Plaintiff requested a copy of her personnel file and the IME report.

      81.    Defendants initiated an investigation of Plaintiff’s sexual harassment

allegations only after Plaintiff requested her personnel file and IME report.

      82.    Plaintiff was relocated to a smaller office on the same floor with Foster.


                                              16
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20           PageID.17   Page 17 of 32




      83.     Plaintiff began working with her door locked, her lights off and her

blinds closed as a result of fear and stress driven by the fact that Foster knew she

was in the office and probably alone.

      84.     Plaintiff later learned that Shiener’s IME report included confidential

healthcare information in violation of HIPAA.

      85.     Shiener’s report was biased and clearly structured to minimize

Plaintiff’s complaints.

                                   E. SECOND UAW IME

      86.     After her meeting with Shrock and others and the UAW’s

unsatisfactory response to her complaints, Plaintiff’s conditions continued to

worsen.

      87.     Plaintiff went out on medical leave a second time.

      88.     Plaintiff has been off work since April 2019.

      89.     Plaintiff’s salary and benefits have been systematically reduced by

Defendants.

      90.     Plaintiff’s car allowance was reduced along with multiple other

benefits, her auto insurance reimbursement, her monthly communication allowance,

her oil change maintenance reimbursement, her life insurance policy and her

dependent life insurance.




                                             17
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20          PageID.18     Page 18 of 32




         91.   Plaintiff is a mother of a college-aged daughter, and she cared for her

own mother, prior to her failing health and subsequent passing

         92.   Plaintiff was married, but her marriage disintegrated once her husband

became aware of Foster and Settle’s harassment.

         93.   Plaintiff’s salary was dramatically cut in the midst of the global

pandemic in April 2020.

         94.   Plaintiff was sent for a second IME in September 2019, with David

Beltzman, M.D., a Board-certified psychiatrist.

         95.   Plaintiff was diagnosed with major depression and Post-Traumatic

Stress Syndrome by Dr. Beltzman as a result of Defendants’ harassment. Plaintiff

was also diagnosed with major depression, PTSD and paranoia disorder by Cowley,

her psychiatrist and her medical doctor, which she is currently being treated for.

                         F. HARASSMENT BY GERALD KAREEM

         96.   While at a conference in Washington, DC, Kareem whispered in

Plaintiff’s ear asking her to sleep with him and said it would be their little secret.

         97.   Plaintiff responded that she was married.

         98.   Kareem laughed and said that he would not tell.

         99.   On or about March 12, 2019, while at a bargaining conference at the

TCF Center, Kareem approached Plaintiff and said to her “Goddamn you so fucking

fine”.


                                              18
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.19    Page 19 of 32




      100. Kareem nicknamed Plaintiff ‘cousin’ because he stated that Plaintiff

reminded him of his beautiful cousin.

      101. Kareem informed one of his employees of his interest in Plaintiff,

which the employee relayed back to Plaintiff.

                        G. OTHER INCIDENTS OF HARASSMENT

      102. Plaintiff was subjected to numerous unwelcome and offensive

comments and conduct by Jimmy Settles, former UAW Vice President of the Ford

Motor Company Department.

      103. Plaintiff first encounter with Settles (then, a Regional Director) was at

a conference in Atlanta. Settles was very intoxicated and inquired about Plaintiff

name from Reggie Mills (then, a CommitteeMan). Settles then belligerently

screamed Plaintiffs name across a hotel lobby, insisting that she come over to him.

      104. While talking to Plaintiff at the Macy’s Bar at the UAW Black Lake

Conference Center, Settles ran his hand across her stomach and asked if he could

“have some”.

      105. During a meeting with Rory Gamble (“Gamble”), current UAW

President, Settles called Plaintiff into the meeting to bring Gamble a bottle of water.

Upon entering the meeting, Settles made a comment to Gamble regarding Plaintiff’s

“hard nipples showing through her shirt” and that “she must be happy to see you”.




                                             19
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20            PageID.20     Page 20 of 32




       106. After the meeting, Settles told Plaintiff that Gamble was so excited to

have seen her, that he stuttered the rest of the meeting. From that moment forward,

Plaintiff is reminded of that experience, and was embarrassed every time she saw

Gamble.

       107. Plaintiff was embarrassed by Settles’ comment and Gamble told Settles

to “leave her alone”.

       108. During a conversation with Plaintiff and Angela Blue (“Blue”), a

former international union representative, Settles told Plaintiff he would buy her a

pair of red bottom shoes (Christian Louboutin’s) if she was wearing them and had

them hanging out of his desk drawer.

       109. Settles informed Plaintiff that Blue would not become the Director of

Civil Rights because she was too old and grey, and had missing teeth, in response to

why he rejected Plaintiff and Blue’s request to transfer to the Civil Rights

Department.

       110. Settles requested that Plaintiff bring “pretty friends” to his annual golf

outings.

       111. During a Christmas party held at the National Program Center, in the

presence of his staff, Settles insisted that Plaintiff sit on his lap and when she refused,

he grabbed Plaintiff by the ponytail and pulled her in an attempt to get her chair to

his chair. When she got free from his grasp, Settles grabbed the back of her shirt,


                                               20
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20        PageID.21    Page 21 of 32




and ripped it in an attempt to keep her from getting away. Plaintiff was humiliated

and embarrassed.

      112. Frank DiGiorgio or Frank Keates, formerly Settles’ administrative

assistants, apologized for Settles’ behavior and told Plaintiff “Jimmy didn’t mean it;

he was drunk and would regret it later”.

      113. When Plaintiff decided to run for the position of Vice President of the

TULC executive board, Settles told Plaintiff to sit her ass down and be a secretary

until he tells her otherwise.

      114. Settles informed Plaintiff that she would be going to the Ford

Department with him after he was assigned to the office of Vice President. When

Plaintiff advised Settles that she did not mind working for Vice President Cindy

Estrada, Settles told her “mother fucker shut the fuck up” and to “appreciate when

someone is trying to take care of [her]”.

      115. Settles met with Plaintiff and Local Union President, Felecia Browning.

After a disagreement, Settles threatened to demote Plaintiff by sending her back to

Blue Cross. When Plaintiff became visibly upset, Settles summoned a waiter and

said “bring her ass a drink to calm her down”.

      116. During Plaintiff’s initial interview with Settles, Settles asked Plaintiff

if she planned on having more children. After Plaintiff said that she “wasn’t sure”,




                                             21
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20       PageID.22    Page 22 of 32




Settles informed Plaintiff that if she did plan on having more children, “this would

probably not be the job for [her]”.

      117. Settles asked Plaintiff to bring two of her female friends, Alecia Greene

and Chelette Smiley, to a CAP Conference in Washington DC. During their time in

DC, Settle’s lured Smiley into a bedroom in the Hospitality Suite with him at his

hotel. When Smiley refused to meet his sexual demands, Settles screamed “Bitch,

get your motherfucking ass out of here! Get the fuck out of my face!”. This was

witnessed by the Senior Director of BCBSM Patricia Snyder, Director of BCBSM

Vera Grigorian, International Representatives; Kevin Tolbert, Daryl Nolan, Alecia

Greene, Plaintiff, and many others. The following day, Settles realized his actions

were extremely inappropriate, and in an effort to make amends, moved Smiley and

her roommate Greene to a nicer room at the conference hotel.

      118. Settles frequently reiterated the common theme that Plaintiff served at

the discretion of him and if he became unhappy, Plaintiff could and would be

demoted to her last menial position with her former employer prior to becoming a

union officer.

      119. During a meeting with Plaintiff, Settles and another employee, Settles

informed Plaintiff and the other employee that they would both be divorced in two

years, as marriages in the UAW do not last. When Plaintiff stated that she disagreed




                                            22
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20        PageID.23   Page 23 of 32




because she loved her husband, Settles laughed and said he thought the same about

his first wife.

       120. Settles nicknamed Plaintiff “Beyonce” and constantly addressed her as

such instead of by her own name.

       121. Settles forced Plaintiff to meet Kwame Kilpatrick, former mayor of

Detroit, at the TULC so Kilpatrick could “see a pretty face” to help him feel better

before he went to prison. Plaintiff asked her friend, Alecia Green (BCBSM), to

accompany her because she was too uncomfortable going alone.

       122. Plaintiff received a phone call and voicemail from Settles while on

medical leave in May of 2019. In the voicemail, Settles swore at Plaintiff while

requesting a call back.

       123. During the course of Plaintiff’s employment with the UAW, Settles

made numerous other sexually offensive and intimidating comments to Plaintiff.

       124. Settles’ unlawful harassment of Plaintiff was witnessed and known by

UAW leadership who failed to take any corrective action.

       125. The atmosphere of harassment and hostile work environment for

women, particularly women of color, was pervasive.

       126. Defendants were aware of the pervasively hostile work environment

and did nothing to address it.




                                            23
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20      PageID.24   Page 24 of 32




      127. Plaintiff feared speaking up about the years of on-going harassment, as

she feared retaliation.

      128. Plaintiff filed a charge with the Equal Employment Opportunity

Commission (EEOC”) in November 2019. (Exhibit 2 – EEOC Charge)

      129. On March 2, 2020, the EEOC issued a notice or right to sue letter to

Plaintiff. (Exhibit 3 – Right to Sue Letter)

      130. In April 2020, Plaintiff’s salary was reduced by 50% creating a further

significant financial hardship on Plaintiff.

      131. Plaintiff timely filed this Complaint.

                        COUNT I
    SEXUAL HARASSMENT – HOSTILE WORK ENVIRONMENT IN
        VIOLATION OF TITLE VII, 42 U.S.C. § 2000e, et seq.,
                 AS TO DEFENDANT UAW

      132. Plaintiff incorporates by reference all preceding allegations as though

fully restated and set forth herein.

      133. At all material times, Plaintiff was an employee, and Defendant UAW

was an employer as defined by Title VII.

      134. Plaintiff is a member of a protected class based on sex, race and

ethnicity.

      135. During the course of her employment with the UAW, Plaintiff has been

subjected to frequent, demeaning, offensive conduct and comments of a sexual



                                               24
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20      PageID.25   Page 25 of 32




nature because she is a woman, including conduct and comments by individuals who

had authority over Plaintiff’s employment and working conditions.

      136. The above referenced conduct was unwelcome and created a sexually

hostile work environment.

      137. The above described conduct was based on Plaintiff’s gender and race.

      138. The above described conduct was so severe and/or pervasive that a

reasonable person in Plaintiff’s position would find the work environment at the

UAW to be hostile and abusive.

      139. Plaintiff has been undergoing psychological treatment for years as a

result of the above-described conduct, which has affected her and her marriage and

Plaintiff is unequivocal in her belief that the conduct and the environment that

pervades the UAW is abusive.

      140. Foster’s physical abuses and threats were not offhand comments or

isolated incidents.

      141. As set forth above, Defendants’ tolerance of this pervasive air of

harassment made Plaintiff’s work environment intolerable.

      142. The UAW knew or should have known of the above described conduct

but failed to take immediate and appropriate corrective action to remedy the

harassment suffered by Plaintiff.




                                          25
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.26   Page 26 of 32




      143. The UAW’s failure to take immediate and corrective action to stop the

harassment constitutes intentional discrimination of Plaintiff.

      144. The UAW acted with reckless indifference to Plaintiff’s rights.

      145. As a direct and proximate result of the UAW’s unlawful actions, in

violation of Title VII, Plaintiff has suffered injuries and damages including but not

limited to economic losses, pain and suffering, embarrassment and humiliation.

      146. Plaintiff is entitled to compensatory and punitive damages, equitable

relief, attorney’s fees and costs.

                          COUNT II
       SEXUAL HARASSMENT AND HOSTILE ENVIRONMENT IN
                  VIOLATION OF THE ELCRA
                   AS TO ALL DEFENDANTS

      147. Plaintiff incorporates by reference all preceding allegations as though

fully restated and set forth herein.

      148. At all material times, Plaintiff was an employee and Defendants UAW,

Foster, and Hardy were employers and/or agents within the meaning of the ELCRA,

MCL 37,2101, et seq.

      149.    Plaintiff was sexually harassed by Defendants throughout the course

of her employment.

      150. The sexual harassment included but was not limited to unwelcome

comments and conduct of an offensive and sexual nature directed at Plaintiff based

on her sex.
                                             26
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.27   Page 27 of 32




      151. The unwelcome sexual conduct and comments were intended to and did

substantially interfere with Plaintiff’s employment, creating an intimidating and

hostile or offensive work environment.

      152. Defendants knew or should have known of the harassment

      153. Defendants failed to adequately investigate and failed to take prompt

appropriate corrective action.

      154. Defendants’        sexually   harassing    conduct    constitutes   sexual

discrimination in violation of MCL 37.2101, et seq.

      155. As a direct and proximate result of Defendants’ unlawful actions

against Plaintiff, Plaintiff has suffered injuries and damages, including but not

limited to loss of career opportunities, humiliation, embarrassment, mental and

emotional distress; and the loss of the ordinary pleasures of everyday life.

      156. As a result of Defendants’ unlawful conduct, Plaintiff has suffered

damages and is entitled to compensatory damages in excess of $75,000, equitable

relief, attorneys fees and costs.

                               COUNT III
                  RETALIATION UNDER TITLE VII AS TO UAW

      157. Plaintiff incorporates by reference all preceding allegations as though

fully restated and set forth herein.

      158. Plaintiff’s report of Foster’s harassment to Defendants constitutes

activity protected by Title VII.

                                             27
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.28    Page 28 of 32




      159. The UAW was aware of Foster’s harassment of Plaintiff.

      160.    Instead of the UAW taking immediate and corrective action against

Foster, Plaintiff was reassigned to a position that reported directly to Foster and her

office location was downsized.

      161. Plaintiff engaged activity protected by Title VII when she filed an

EEOC charge against the UAW.

      162. The UAW was aware of the EEOC charge filed by Plaintiff.

      163. Thereafter, Plaintiff’s salary was substantially reduced by 50% creating

a further financial hardship for Plaintiff.

      164. The UAW reduced Plaintiff’s salary by half in retaliation for Plaintiff

engaging in activity protected by Title VII.

      165. Reassigning Plaintiff to a position that reports to her harasser, reducing

Plaintiff’s salary by 50% and eliminating nearly all of her benefits except health

insurance are materially adverse actions.

      166. Had Plaintiff not opposed Defendants’ unlawful actions, she would not

have been subjected to these materially adverse actions.

      167. As a direct and proximate result of Defendants’ unlawful actions

against Plaintiff, Plaintiff has suffered injuries and damages, including but not

limited to loss of career opportunities, humiliation, embarrassment, mental and

emotional distress; and the loss of the ordinary pleasures of everyday life.


                                               28
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.29    Page 29 of 32




      168. As a result of Defendants’ unlawful conduct, Plaintiff has suffered

damages and is entitled to compensatory damages in excess of $75,000, equitable

relief, attorneys fees and costs.

                                   COUNT IV
                            RETALIATION UNDER ELCRA

      169. Plaintiff incorporates by reference all preceding allegations as though

fully restated and set forth herein.

      170. Plaintiff properly reported Foster’s harassment to the UAW, which was

protected activity by the ELCRA.

      171. Defendants were aware of Foster’s harassment of Plaintiff.

      172. Rather than implement immediate corrective activity, Defendants

reassigned Plaintiff to a position that still reported directly to Foster and downsized

her office location.

      173. Additionally, Defendants did not implement any corrective action

against Foster for his admitted wrongful conduct.

      174. Foster was aware of Plaintiff’s complaint to his supervisors.

      175. Plaintiff engaged in protected activity by filing an EEOC charge against

the UAW.

      176. Defendants were aware of Plaintiff’s protected activity.

      177. Thereafter, Plaintiff’s salary was significantly reduced by 50%.



                                             29
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20         PageID.30    Page 30 of 32




      178. Plaintiff’s salary would not have been reduced by half had she not filed

an EEOC charge.

      179. As a direct and proximate result of Defendants’ unlawful actions

against Plaintiff, Plaintiff has suffered injuries and damages, including but not

limited to loss of career opportunities, humiliation, embarrassment, mental and

emotional distress; and the loss of the ordinary pleasures of everyday life.

      180. As a result of Defendants’ unlawful conduct, Plaintiff has suffered

damages and is entitled to compensatory damages in excess of $75,000, equitable

relief, attorneys fees and costs.

      WHEREFORE, Plaintiff requests that this Court enter judgment in favor of

Plaintiff and against Defendants, providing Plaintiff the following relief:

      A.     Awarding money damages in excess of $75,000.00 for any past, current
             and future financial losses;

      B.     Awarding punitive damages;

      C.     Awarding equitable relief including but not limited to an injunction
             prohibiting any further acts of discrimination;

      D.     Awarding pre-judgment and post-judgment interest;

      E.     Awarding reasonable attorney fees as provided by law;

      F.     Awarding costs as provided by law; and,




                                             30
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20     PageID.31    Page 31 of 32




      G.    Such further legal and/or equitable relief as the Court deems just and
            proper.


                                           Respectfully submitted,



                                           s/ Avery K. Williams
                                           WILLIAMS ACOSTA, PLLC
                                           Avery K. Williams (P34731)
                                           Lisa M. Gardner (P54971)
                                           Attorneys for Plaintiff
                                           535 Griswold, Suite 1000
                                           Detroit, MI 48226
                                           (313) 963-3873
                                           awilliams@williamsacosta.com

                                           /s/ Gerald K. Evelyn
                                           GERALD K. EVELYN (P29182)
                                           Attorneys for Plaintiff
                                           535 Griswold, Suite 1000
                                           Detroit, MI 48226
                                           (313) 962-3500
                                           geraldevelyn@yahoo.com
Dated: May 27, 2020




                                          31
Case 2:20-cv-11346-MAG-APP ECF No. 1 filed 05/27/20        PageID.32    Page 32 of 32




                                    JURY DEMAND

      Plaintiff, Patricia Morris-Gibson (“Plaintiff”), hereby demands a jury trial.


                                             Respectfully submitted,



                                             s/ Avery K. Williams
                                             WILLIAMS ACOSTA, PLLC
                                             Avery K. Williams (P34731)
                                             LISA M. GARDNER (P54971)
                                             Attorneys for Plaintiff
                                             535 Griswold, Suite 1000
                                             Detroit, MI 48226
                                             (313) 963-3873
                                             awilliams@williamsacosta.com

                                             /s/ Gerald K. Evelyn
                                             GERALD K. EVELYN (P29182)
                                             Attorneys for Plaintiff
                                             535 Griswold, Suite 1000
                                             Detroit, MI 48226
                                             (313) 962-3500
                                             geraldevelyn@yahoo.com
Dated: May 27, 2020




                                            32
